Citation Nr: 1213270	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  02-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder on a direct basis or as caused by a service-connected right ankle disorder.

2.  Entitlement to an initial disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine, with a deduction of 10 percent for the baseline severity, by reason of aggravation by a service-connected right ankle disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The case was most recently before the Board in April 2010.  At that time, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development to comply with a September 2009 Joint Motion for Remand described therein.

In August 2010 and February 2012, the Veteran's representative submitted additional evidence in the form of an August 2010 report by Dr. Aliya Ali.  It does not appear that the RO considered the evidence.  However, the Veteran's representative waived review of the additional evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

In July 2011, the Veteran submitted a claim of service connection for a lung disorder such as asbestosis as a result of asbestos exposure.  As this issue has not been developed for appellate review, it is referred to the AOJ for appropriate action.  The Board notes that entitlement to service connection for a lung disorder a residual of asbestos exposure was denied in November 1998.




FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disorder as likely as not caused his degenerative disc disease of the lumbar spine.

2.  From November 9, 2000, to December 11, 2006, the Veteran's service-connected degenerative disc disease of the lumbar spine resulted in severe limitation of motion of the lumbar spine; vertebral fracture, ankylosis of the lumbar spine, pronounced intervertebral disc syndrome, neurological abnormalities, and incapacitating episodes in association with intervertebral disc syndrome as defined by VA were not shown.

3.  From December 12, 2006, the Veteran's service-connected degenerative disc disease of the lumbar spine has resulted in symptomatology approximating pronounced intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The Veteran has degenerative disc disease of the lumbar spine that is proximately due to a service-connected right ankle disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).

2.  From November 9, 2000, to December 11, 2006, the criteria for a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).

3.  From December 12, 2006, the criteria for a 60 percent rating, and not higher, for service-connected degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through a February 2006 notice letter, the Veteran was notified of the information and evidence needed to substantiate his service connection claim, on both a direct and secondary basis.  In regards to the rating issue, the February 2006 letter also informed the Veteran that the evidence should show that his service-connected disability had gotten worse.

While the notice did not refer to the general criteria for assigning disability ratings or effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), a remand for further VCAA notice is not necessary.  The effective date is not an issue on appeal and the Veteran, through his attorney representative, has shown actual knowledge of the information and evidence necessary to substantiate a claim for a higher rating regarding the evaluation of spine disorders.

Specifically as to the rating issue, service connection has already been granted at least on an aggravation basis.  Because the appeal is for a higher initial rating, additional VCAA notice is not required as the underlying claim has been substantiated.  Additionally, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that the February 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  

Although the notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in December 2011, which followed the notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Consequently, a remand of the issues on appeal for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Loma Linda, California.  Records from multiple private treatment providers have also been associated with the claims file.  Pursuant to a previous remand of the Board in February 2006, the Appeals Management Center (AMC) requested the Veteran's records from the Social Security Administration (SSA).  In March 2006, SSA responded that the Veteran had filed for disability benefits, but had been denied.  Moreover, the SSA folder had been destroyed.  In light of SSA's response, further attempts to obtain SSA records would be futile.  In March 2006, and January 2008 letters, the AMC notified the Veteran that SSA records were unavailable.

Additionally, the Veteran has been provided VA examinations in connection with his claims, the reports of which are of record.  Pursuant to the Board's April 2010 remand, the Veteran was afforded a VA examination in February 2011.  This was to assure that an adequate examination was conducted to comply with the September 2009 Joint Motion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  That examination report contains sufficient evidence by which to decide the claims, regarding the origin of the Veteran's low back disorder and the severity of his degenerative disc disease of the lumbar spine in the context of the rating criteria.  Furthermore, the Veteran was afforded a hearing before the Board in December 2005, the transcript of which is also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

A. Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2011); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has already been awarded service connection for degenerative disc disease of the lumbar spine on a secondary aggravation basis.  That is, it has been determined that his service-connected right ankle disorder (characterized as fracture with degenerative arthritis and tarsal tunnel release) aggravated his nonservice-connected low back disorder.  See 38 C.F.R. § 3.310(b); Allen, 7 Vet. App. at 448.

However, the Veteran and his representative assert that service connection should in fact be warranted on a direct basis to military service or, in the alternative, service connection should be warranted on a secondary causation basis rather than an aggravation basis.  In either of these situations, the Veteran's disability rating for his degenerative disc disease of the lumbar spine would not be lessened by the 10 percent baseline severity that has been established.  See 38 C.F.R. §§ 3.310(b); 4.22 (2011).

In regards to service incurrence, the Veteran asserts that he injured his back during service while loading equipment.  He maintains that any current low back disorder is related to the in-service injury.  With respect to secondary service connection, the Veteran states that his right ankle disorder forced him to walk with an altered gait that eventually caused his current back problems.

The Veteran's service treatment records are negative for any complaints or findings involving the low back.  The Veteran underwent VA examination in connection with right ankle claims in March 1973 and October 1975.  No low back problems were noted and the March 1973 report specifically noted a general medical examination within normal limits.  

The earliest medical indication of a low back problem is seen in August 1977.  T.T. Ackerson, M.D., of the Family Health Medical Group treated the Veteran at that time.  It was noted that the Veteran had hurt and fractured his foot in the service.  The fracture had never healed and he had developed a ganglion that was quite large and painful.  Dr. Ackerson also noted that the Veteran had injured his left knee at work and walked with a limp and a painful knee.  Significantly, Dr. Ackerson noted that, by walking with a limp, the Veteran had aggravated his spine and he had constant pain in his back.  X-rays of the lumbar spine were taken at that time and they were abnormal.  There was some minimal degenerative change at L4 and L5.  The disc spaces were normal.

Based on this evidence, the Board does not find that the Veteran experienced an injury to his low back during service.  The service records do not show a complaint of or treatment for an injury, the two VA examinations within approximately 10 years of separation from service do not reflect any complaint of back problems, and the records from Dr. Ackerson do show back problems that were related to a specific post-service incident.  Additionally, while the Veteran reported the in-service right foot/ankle fracture to Dr. Ackerson, no mention was made regarding any in-service back injury despite being seen for back problems.  These circumstances are not consistent with an in-service low back injury; thus, the Board does not find the Veteran's statements to be credible in that regard and an in-service injury is not established.  Moreover, the Veteran denied experiencing trauma to the back in subsequent VA examinations in May 1982, March 2005, and April 2006.  Furthermore, none of the medical professionals who have addressed the matter, including Dr. Ali, has attributed the Veteran's low back disorder directly to his military service.  Without the existence of an in-service injury, disease, or event, to which the Veteran's current low back disorder could possibly be related, service connection is not warranted on a direct basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.



In addition, the Board notes that there is no objective evidence that arthritis of the low back manifested to a compensable degree within one year of the Veteran's separation from military service.  A minimal degenerative change was first seen by x-ray evidence in August 1977, which occurred over 13 years after service.  The evidence does not suggest that the Veteran had arthritis to a compensable degree as early as July 1965-one year after separation from service.  Thus, service connection is not warranted for arthritis of the low back on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The August 1977 records from Dr. Ackerman are suggestive that lumbar spine problems can arise from an altered gait such as limping, which would be supportive of the Veteran's theory of entitlement based on secondary causation.  Although Dr. Ackerman attributed the back problems to a left knee injury, the general theory is at least supported.

Subsequent to the August 1977 treatment, the Veteran was seen for complaints of low back pain in July 1978 at the Loma Linda VAMC.  Since that time, he has sought treatment for low back pain on a regular basis in addition to problems with his right ankle.  As early as May 1982, disc problems were suspected.

In March 2001, a VA examiner addressed the possible relationship between the Veteran's low back disorder and a service-connected right ankle disorder.  The diagnoses included degenerative disc disease at L4-5 and L5-S1.  The examiner stated that the Veteran more than likely would have had some low back pain at this point by natural progression of the disease, but it is more than likely that he has been exacerbated greatly by the abnormal gait that he showed at the examination.  The examiner also stated that the right ankle arthritis had become progressive over the past 15 years.  The examiner concluded that the degenerative disc disease would have been only mild, but had become moderate on account of the right ankle exacerbation.



The March 2001 VA examiner's opinion is persuasive in that it takes into account the effects of the Veteran's altered gait that he has had for many years.  Thus, the Veteran's right ankle disorder has had at least some effect on his low back disorder.  However, the opinion is somewhat speculative where the examiner states that the Veteran more than likely would have had some low back pain at this point by natural progression of the disease.  The examiner does not appear to have taken into account the many years of low back pain complaints dating back to the 1970's.  Additionally, the examiner did not set forth what was the cause of the degenerative disc disease of the lumbar spine.  As such, the examiner's implication that the right ankle disorder did not cause the low back disorder is not dispositive.

In April 2006, another VA examiner addressed the matter.  The examiner diagnosed degenerative joint disease of the lumbar spine and gave the opinion that the Veteran's lumbar spine condition is not likely related to his right ankle condition.  The examiner stated that the Veteran's back condition developed prior to any degenerative changes in the right ankle.

This opinion is not persuasive because the evidence shows that the Veteran was diagnosed with degenerative arthritis in the right ankle as early as the March 1973 VA examination.  This finding regarding the right ankle preceded any problems with the back and the record does not reflect otherwise.  Thus, the April 2006 opinion was not based on a factually accurate rationale.  In any case, the September 2009 Joint Motion found the April 2006 report to be inadequate because of a lack of a sufficient rationale and other reasons.

Pursuant to the Board's April 2010 remand, another VA examination was conducted in February 2011.  The examiner diagnosed the Veteran with lumbar spinal stenosis with right lower extremity sciatica and degenerative disc disease of the lumbar spine.  The examiner gave the opinion that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner pointed to VA treatment reports in January 2001 that showed that the Veteran was involved in a motor vehicle accident and subsequently experienced chronic neck and back pain.  The examiner stated that the Veteran's low back condition is more likely than not due to the motor vehicle accident as well as the normal progression of aging.  The examiner found that the Veteran's gait was not altered significantly for several years following the ankle injury and, therefore, is not significant enough to be the cause of the low back condition.

Although the February 2011 VA examiner set forth a rationale for the opinion reached, the rationale is not compelling because, although a motor vehicle accident can likely cause injury to the low back, the examiner appeared to ignore the Veteran's complaints of low back pain that had occurred regularly for many years prior to the January 2001 accident.  The examiner felt that the Veteran's altered gait was not significant enough to cause the low back disorder, but no other cause was provided for the low back problems that preceded the January 2001 motor vehicle accident.

As noted in the introduction, the Veteran's representative submitted a report from Dr. Ali, dated in August 2010.  Dr. Ali indicated that he had reviewed pertinent records, which likely was a copy of the claims file up to that point.  After noting the Veteran's history, including that he had lumbar pain as early as 1978, Dr. Ali stated that he disagreed with the April 2006 VA examiner's opinion that the low back disorder is not caused by the right ankle disorder.  Instead, Dr. Ali gave the opinion that it is more likely than not that the Veteran's degenerative lumbar disease is a result of his gait dysfunction from his ongoing ankle disability.  Dr. Ali noted that the development of degenerative changes in the ankle is not necessary for there to be a disruption of the kinetic change from ankle to back.  Dr. Ali stated that the fact that the Veteran had a prolonged problem with his ankle is reason enough to develop a back condition.  According to Dr. Ali, the years of gait disruption are enough to place significant stress on the lumbar spine and cause ongoing progressive disability.

The Board finds Dr. Ali's opinion to be the most convincing of the medical opinions of record.  Dr. Ali considered the effects of many years of an altered gait due to the Veteran's right ankle disorder.  Additionally, Dr. Ali considered the Veteran's history of complaints of low back pain that began in the 1970's.  Although Dr. Ali did not address the problems with an altered gait as a result of a left knee injury in August 1977, the opinion generally finds support in the record and includes a rationale with the least amount of deficiency.  

At the least, the Board finds that Dr. Ali's August 2010 opinion raises a reasonable doubt as to whether the Veteran's right ankle disorder caused, rather than aggravated, his low back disorder.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected right ankle disorder as likely as not caused his degenerative disc disease of the lumbar spine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In view of this finding, the Board concludes that service connection is warranted for degenerative disc disease of the lumbar spine as caused by a service-connected right ankle disorder.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310(a).


B. Initial Rating

The Veteran is appealing for a higher initial rating for his service-connected degenerative disc disease of the lumbar spine.  By way of background, in the April 2001 rating decision, the RO assigned a disability rating of 20 percent with a deduction of 10 percent for the baseline level of severity as the disability was considered to be service connected on an aggravation basis.  The effective date of the award was November 9, 2000.  In October 2008, the Board granted entitlement to a 40 percent rating with a 10 percent deduction.  Although the Board's decision was vacated for the reasons set forth in the September 2009 Joint Motion, the Joint Motion stated that the finding that the Veteran was entitled to a rating on a secondary basis as aggravated by a service-connected ankle condition was not to be disturbed.  Thus, the Joint Motion implied that the 40 percent rating was to remain in effect.  Therefore, the Board will consider the issue of entitlement to an initial disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine.  Additionally, in light of the Board's grant of service connection above, no deduction will be made from the rating for a baseline severity because the disability is considered to be caused, rather than aggravated, by a service-connected right ankle disorder.



Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's degenerative disc disease of the lumbar spine was initially evaluated under Diagnostic Code 5293 for intervertebral disc syndrome.  Under that diagnostic code, a 40 percent rating is warranted for severe intervertebral disc syndrome, recurring attacks with intermittent relief.  A 60 percent rating is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002).

In addition, the disability is currently evaluated under Diagnostic Code 5292, which provides for a 40 percent rating when there is severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a (Diagnostic Code 5292) (2002).



The Board notes that, during the pendency of the appeal and effective September 23, 2002, VA revised the criteria for evaluating intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  67 Fed. Reg. 54345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Thereafter, effective September 26, 2003, the rating schedule for evaluation of that portion of the musculoskeletal system that addresses disabilities of the spine was revised.  68 Fed. Reg. 51454-56 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011)).

VA must consider the Veteran's initial rating claim involving the low back under each set of criteria, with consideration of revised criteria no sooner than the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under the first set of revisions, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under section 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003).  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is assignable.  Id.  

Note (1), which follows the rating criteria states that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Under Note (2), when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id.

Under the most recent revision, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases or Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a (Diagnostic Codes 5243) (2011).

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Following the rating criteria, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (Diagnostic Code 5243).

Under the Intervertebral Disc Syndrome Formula, a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Following the rating criteria, Note (1) provides that:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a (Diagnostic Code 5243).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A review of the evidence relevant to the rating period on appeal (since November 9, 2000-the effective date of the award of service connection) reveals that the Veteran was seen for complaints of back pain and muscle spasms at the Loma Linda VAMC in 2000.  In November 2000, the Veteran reported having back pain if he did not wear his special shoes and inserts.  He reported back pain for the past two years and stated that the pain did not radiate.  He had a severe limp and it was noted that the Veteran put all of his weight on his left foot.  X-rays in November 2000 showed hypertrophic degenerative joint disease and suspected disc disease.  In December 2000, the Veteran complained of constant low back pain, but denied weakness or numbness in the legs.

On VA examination in March 2001, the examiner noted that the claims file had been reviewed.  The Veteran's medical history was documented as well as his current complaints.  Examination of the lumbar spine showed that the Veteran forward flexed to 90 degrees, extended to 10 degrees, and had lateral rotation and lateral bending to 30 degrees.  His motion was with pain.  He had 5/5 motor strength in all of the lower extremity muscles, with normal sensation to touch and negative straight leg raising test.  There was decreased sensation mildly in the S1 nerve root distribution in the right foot.  Deep tendon reflexes were symmetric in the ankles and knees.  An MRI of the lower spine was noted to show retrolisthesis at the L2-3, L3-4, L4-5, and degenerative disc disease L4-5 and L5-S1.  The examiner indicated that the Veteran now had moderate degenerative disc disease, with pain going to severe with flare ups.  The examiner reported that the Veteran did not have any weakness in his lower extremities and is not noted to have any fatigue or incoordination.

The Veteran was examined again by VA in March 2005.  A medical history was taken and his complaints were noted.  Flare-ups consisted of pain, but not weakness, fatigability, lack of endurance or lack of coordination.  It was noted that the Veteran had not been incapacitated by his back.  Examination of the back showed spasms.  Flexion was to 75 degrees; extension was to 10 degrees; left and right bending was to 30 degrees; and left and right rotations were to 10 degrees.  The examiner stated that range of motion was decreased secondary to pain.  Strength in the lower extremities was 4/5 and sensation was normal.  X-rays showed severe degenerative joint disease with loss of disc space height throughout the lumbar spine.  The diagnosis was severe lumbar strain with extensive degenerative joint disease throughout the lumbar spine.

In April 2006, the Veteran underwent further VA examination of the spine.  The claims file was reviewed.  The Veteran's complaints of pain and muscle spasms were documented.  The Veteran denied having any incapacitating episodes during the past 12 months.  Examination showed flexion to 30 degrees, with additional flexion to 35 degrees with pain.  Extension was from zero to 5 degrees with additional extension to 10 degrees with pain.  Lateral bending was to 20 degrees and rotation was to 25 degrees, bilaterally.  Motor testing of the lower extremities showed 5/5 strength.  Sensation was intact to light touch.  The examiner stated that range of motion was limited by pain, but not weakness, fatigability, incoordination, or lack of endurance with repetitive motion or flares.  X-rays were noted to show degenerative joint disease.  The diagnosis was degenerative joint disease of the lumbar spine.

VA treatment records continued to show a history and complaints of low back pain.  An MRI in November 2006 showed multilevel degenerative disc disease of the lumbar spine.  Notably, in December 2006, the Veteran was seen for low back pain with radiating pain to the legs.  Lumbar radiculopathy was assessed.  Thereafter, in February 2007, it was noted that the Veteran had low back pain shooting down his right leg with parethesias and radiculopathy now shown on examination.  A CT scan in May 2007 showed marked diffuse degenerative changes, antero-listhesis, retrolisthesis, and disc protrusion.  

Pursuant to the Board's April 2010 remand, the Veteran was afforded another VA examination of the spine in February 2011.  This examination was requested to comply with the September 2009 Joint Motion that determined that the April 2006 VA examination was not entirely adequate for rating purposes.  Orthopedic and neurological findings were to be addressed, as well as the existence of any incapacitating episodes.  The February 2011 VA examiner reviewed the claims file and addressed the level of severity of the Veteran's low back disorder, including the orthopedic and neurological manifestations, as well as whether there has been any incapacitating episodes.  

In the February 2011 report, the examiner provided diagnoses of lumbar spinal stenosis with right lower extremity sciatica and degenerative disc disease of the lumbar spine.  The examiner noted that the Veteran does not have flare-ups that impact the function of the thoracolumbar spine.  Range of motion testing showed that the Veteran could forward flex his thoracolumbar spine to 70 degrees with painful motion at 70 degrees.  Extension was to 25 degrees with painful motion at 25 degrees.  Lateral flexion was to 30 degrees bilaterally with painful motion at 20 degrees bilaterally.  Lateral rotation was to 25 degrees bilaterally with painful motion at 25 degrees bilaterally.  Repetitive-use testing showed that the Veteran's range of motion had additional limitation.  Flexion was to 60 degrees with extension to 15 degrees.  Lateral flexion was to 20 degrees bilaterally and lateral rotation was to 20 degrees bilaterally.  The examiner noted that the Veteran had this additional functional loss on repetitive testing due to less movement than normal and pain on movement.

Physical examination in February 2011 also showed that there was tenderness to palpation of the thoracolumbar spine, but no guarding or muscle spasm.  Muscle strength was 5/5 with no atrophy.  Reflex examination was normal and straight leg raising test was negative.  Sensory examination did show decreased sensation on the right side of the upper anterior thigh.  Notably, the examiner indicated that the Veteran did have radicular pain.  There was right side femoral and sciatic nerve involvement.  The examiner characterized the severity of the radiculopathy as mild.  There were no other neurologic abnormalities, such as bowel or bladder problems.

The February 2011 examiner also indicated that the Veteran did not have any intervertebral disc syndrome and therefore not incapacitating episodes.  It was noted that the Veteran regularly used a cane.  There was no indication that the Veteran had loss of use of an extremity.  Additionally, there was no associated scarring or any other pertinent physical findings.  Imaging studies were available for review and they showed arthritis, but no vertebral fracture.  Lastly, the examiner indicated that the Veteran's lumbar spine condition would prevent him from working in a position that required prolonged sitting, standing, or walking, but that he would be able to work in a sedentary position if permitted to work part time hours with frequent breaks to stand up.

In February 2012, the Veteran's representative contended that the February 2011 VA examination was inadequate because the examiner failed to conduct the required tests for range of motion under DeLuca.  However, the evidence detailed above shows that the examiner conducted range of motion testing, repetitive range of motion testing, and noted the effects of painful motion, which was the primary factor contributing to any additional functional loss.  Thus, the Board finds that the February 2011 examination report complies with the directives of the Board remand, is adequate for rating purposes, and addresses the factors of possible functional loss as set forth in DeLuca.  

Prior to December 12, 2006, the evidence does not show that a rating in excess of 40 percent is warranted under any of the three versions of the rating criteria.  In regards to the oldest version of the rating criteria, the 40 percent rating contemplates severe limitation of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A higher rating is not warranted even with consideration of painful motion as 40 percent represents the highest rating for limitation of motion absent ankylosis, which has not been shown or approximated.  Additionally, there has been no evidence of a vertebral fracture.  As to intervertebral disc syndrome, the evidence does not show that the Veteran's low back disorder approximated pronounced intervertebral disc syndrome prior to December 12, 2006.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The evidence did not indicate the Veteran had persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, or absent ankle jerk, or other neurological findings with intermittent relief.  Intervertebral disc syndrome was not specifically noted during VA treatment or the March 2001, March 2005, or April 2006 examinations.  Neurologic testing was generally normal or near normal during this time period according to the reports.

On December 12, 2006, the Veteran was seen at the Loma Linda VAMC for a complaint of radiating pain into the legs.  This is the first instance that lumbar radiculopathy was assessed.  A February 2007 treatment record also indicated that radiculopathy was evident on examination.  Thereafter, the February 2011 VA examiner expressly found that there was involvement of the femoral and sciatic nerve on the right side and included right lower extremity sciatica in the diagnosis section.  

The evidence since December 12, 2006 indicates that the Veteran has persistent symptoms compatible with sciatic neuropathy or other neurological findings appropriate to the site of the diseased disc.  The Veteran's report of constant low back and leg pain is suggestive of little intermittent relief.  Given this evidence, the Board finds that the Veteran's service-connected degenerative disc disease of the lumbar spine has resulted in pronounced intervertebral disc syndrome since December 12, 2006.  Therefore, a 60 percent rating is warranted under the previous rating criteria from that date.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  An even higher rating is not warranted from December 12, 2006 under the previous rating criteria as complete ankylosis of the spine or a vertebral fracture has not been shown.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289 (2002). 

As noted previously, effective September 23, 2002, VA revised the criteria for evaluating intervertebral disc syndrome.  From September 23, 2002, to December 11, 2006, a rating in excess of 40 percent is not warranted under the revised Diagnostic Code 5293 as the evidence does not show that the Veteran had incapacitating episodes as defined by VA for at least six weeks during a twelve month period.  Throughout the rating period on appeal, incapacitating episodes have either not been identified or expressly determined to not have occurred on VA examination.  Moreover, associated neurologic abnormality was not shown until December 12, 2006.  From December 12, 2006, a higher rating is not warranted as 60 percent is the maximum schedular rating under Diagnostic Code 5293 (2003).  

Additionally, rating orthopedic and neurologic abnormalities separately would not result in a rating in excess of 60 percent under revised Diagnostic Code 5293 as the February 2011 VA examiner expressly characterized the severity of the Veteran's right side radiculopathy as mild in nature.  Mild incomplete paralysis, neuritis, or neuralgia of the sciatic nerve warrants a 10 percent rating under Diagnostic Codes 8520, 8620, or 8720, for evaluating the sciatic nerve.  See 38 C.F.R. § 4.123a (Diagnostic Codes 8520, 8620, and 8720) (2011).  When combined with the 40 percent rating for orthopedic manifestations, a 50 percent rating would be warranted.  See 38 C.F.R. § 4.25 (2011).  Thus, it is more beneficial for the Veteran to rate the disability under the previous version of Diagnostic Code 5293 for pronounced intervertebral disc syndrome.  Other than the right lower extremity, the VA examiner determined that there were no neurologic abnormalities or findings related to the lumbar spine condition, including any bowel or bladder problems.  

As noted previously, the most recent provisions for evaluating the spine were made effective on September 26, 2003.  From September 26, 2003, to December 11, 2006, a rating in excess of 40 percent is not warranted under the most recently revised rating criteria.  Even with consideration of painful motion, a 40 percent rating is the highest rating for limitation of motion of the thoracolumbar spine under the General Formula absent ankylosis, which has not been shown by the evidence.  See 38 C.F.R. § 4.71a (Diagnostic Code 5242) (2011).  Moreover, associated neurologic abnormality of the right lower extremity was not shown until December 12, 2006.  Furthermore, the revised Intervertebral Disc Syndrome Formula is similar to the second version of Diagnostic Code 5293.  Because the evidence does not show that the Veteran had incapacitating episodes as defined by VA for at least six weeks during a twelve month period, a 60 percent rating is not warranted.

From December 12, 2006, a rating in excess of 60 percent is not warranted under the most recent rating criteria as the General Formula allows for a higher rating only when there is unfavorable ankylosis of the thoracolumbar spine or the entire spine, which has not been shown by the evidence.  Additionally, a higher rating is not warranted under the Intervertebral Disc Syndrome Formula because a 60 percent rating is the maximum rating allowed.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243) (2011).  Lastly, in a similar manner as described above, rating the orthopedic and neurologic manifestations separately under this version of the rating criteria results in a combined rating less than the 60 percent rating that is warranted under the oldest version of the rating criteria.  See 38 C.F.R. §§ 4.25, 4.123a (Diagnostic Codes 8520, 8620, and 8720).



In sum, the Board concludes that a rating in excess of 40 percent is not warranted from November 9, 2000, to December 11, 2006, under any version of the rating criteria.  However, a 60 percent rating is warranted under the old version of rating intervertebral disc syndrome from December 12, 2006.  See 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002).  As the preponderance of the evidence is against even higher ratings, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Furthermore, a 10 percent deduction for a baseline level of severity is no longer to take place in light of the Board's decision granting service connection on a secondary causation basis and not a secondary aggravation basis.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's low back disorder has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability (i.e., limited motion, right lower extremity radiculopathy) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board also has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no indication in the record that the Veteran's low back disorder has rendered him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16.  The February 2011 VA examiner concluded that the Veteran would be able to work in a sedentary position if permitted to work part time hours with frequent breaks to stand up.  Thus, as the issue of entitlement 

to a TDIU has not been raised by the evidence of record, it is inapplicable in this case.
 

ORDER

Service connection is granted for degenerative disc disease of the lumbar spine as caused by a service-connected right ankle disorder.

From November 9, 2000, to December 11, 2006, an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

A 60 percent rating for degenerative disc disease of the lumbar spine is granted, effective December 12, 2006, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


